Exhibit 99.2.r CODE OF ETHICS The following Code of Ethics applies to the Company. Rule 17j-1 under the 1940 Act requires registered investment companies to adopt codes of ethics and reporting requirements to prevent fraudulent, deceptive and manipulative practices. The Company is registered as a closed-end management investment company under the Act. Except as otherwise specified herein, this Code applies to all employees, officers, and Directors of the Company. This Code of Ethics is based on the principle that the officers, directors, and employees of the Company have a fiduciary duty to place the interests of the Company before their own interests, to conduct all personal securities transactions consistently with this Code of Ethics (the “Code”) and to do so in a manner which does not interfere with the portfolio transactions of the Company, or otherwise take unfair advantage of their relationship to the Company. Persons covered by this Code must adhere to this general principle as well as comply with the specific provisions of this Code. Technical compliance with this Code will not insulate from scrutiny trades that indicate an abuse of an individual’s fiduciary duties to the Company. I.PROFESSIONAL STANDARDS As a member of the financial services industry, all officers, directors and employees of the Company (collectively, these officers, directors and employees are referred to herein as “Company Personnel”) must be guided in their actions by ethical and professional standards. In view of the foregoing and of the provisions of Rule 17j-1(b)(1) under the 1940 Act, the Company has determined to adopt this Code of Ethics to specify and prohibit certain types of transactions deemed to create conflicts of interest (or at least the potential for or the appearance of such a conflict), and to establish reporting requirements and enforcement procedures. 1. All Company Personnel must at all times reflect the professional standards expected of persons in the investment business. These standards require all Company Personnel to be judicious, accurate, objective and reasonable in dealing with both clients and other parties so that their personal integrity is unquestionable. 2. All Company Personnel shall comply with all applicable federal and state securities laws and regulations pertaining to investment companies. 3. At all times, the interests of the Company’s shareholders are paramount, and all Company Personnel will place the interests of the Company’s shareholders ahead of any personal interests.Accordingly, all personal transactions in securities by Company Personnel must be accomplished so as to avoid even the appearance of a conflict of interest on the part of such personnel with the interests of the Company’s shareholders.Likewise, Company Personnel must avoid actions or activities that allow (or appear to allow) a person to profit or benefit from his or her position with respect to the Company, or that otherwise bring into question the person’s independence or judgment. 4. The Company has adopted Insider Trading Policies that set parameters for the establishment, maintenance and enforcement of policies and procedures to detect and prevent the misuse of material non-public information by Company Personnel.The Insider Trading Policies are a part of this Code of Ethics. 5. The Company has adopted Personal Trading Policies that set parameters for the establishment, maintenance and enforcement of policies and procedures to detect and prevent Company Personnel from taking advantage of, or even appearing to take advantage of, their fiduciary relationship with our shareholders.The Personal Trading Policies are a part of this Code of Ethics. 1 6. Company Personnel will not accept compensation of any sort for services from outside sources without the specific permission of the Company’s President. 7. When any Company Personnel face a conflict between their personal interest and the interests of shareholders, they will report the conflict to the Company’s CCO for instruction regarding how to proceed. 8. The recommendations and actions of the Company are confidential and private matters.Accordingly, it is the Company’s policy to prohibit, prior to general public release, the transmission, distribution or communication of any information regarding securities transactions of the Company except to broker/dealers in the ordinary course of business.In addition, no information obtained during the course of employment regarding particular securities (including internal reports and recommendations) may be transmitted, distributed, or communicated to anyone who is not affiliated with the Company, without the prior written approval of the Company’s President. 9. The policies and guidelines set forth in this Code of Ethics must be strictly adhered to by all Company Personnel.Severe disciplinary actions, including dismissal, may be imposed for violations of this Code of Ethics. 10. All Company Personnel are required to report any violation of the Code, by any person, to the CCO or other appropriate person of the Company immediately.Such reports will be held in confidence. II.INSIDER TRADING A. Overview and Purpose The purpose of the policies and procedures in this Section II (the “Insider Trading Policies”) is to detect and prevent “insider trading” by any person associated with the Company. The term “insider trading” is not defined in the securities laws, but generally refers to the use of material, non-public information to trade in securities or the communication of material, non-public information to others. B. General Policy 1. Prohibited Activities All officers, directors and employees (if any) of the Company, including contract, temporary, or part-time personnel, or any other person associated with the Company, are prohibited from the following activities: (a) trading or recommending trading in securities while in possession of material, non-public information about the issuer of the securities; or (b) communicating material, non-public information about the issuer of any securities to any other person. The activities described above are not only violations of these Insider Trading Policies, but also may be violations of applicable law. 2. Reporting of Material, Non-Public Information All officers, interested directors and employees who possess or believe that they may possess material, non-public information about any issuer of securities must report the matter immediately to the CCO.The CCO will review the matter and provide further instructions regarding appropriate handling of the information to the reporting individual. 2 C. Material Information, Non-Public Information, Insider Trading and Insiders 1. Material Information.“Material information” generally includes: Ÿ any information that a reasonable investor would likely consider important in making his or her investment decision; or Ÿ any information that is reasonably certain to have a substantial effect on the price of a company’s securities. Examples of material information include the following:dividend changes, earnings estimates, changes in previously released earnings estimates, significant merger or acquisition proposals or agreements, major litigation, liquidation problems and extraordinary management developments. 2. Non-Public Information.Information is “non-public” until it has been effectively communicated to the market and the market has had time to “absorb” the information.For example, information found in a report filed with the Securities and Exchange Commission, or appearing in Dow Jones, Reuters Economic Services, The Wall Street Journal or other publications of general circulation would be considered public. 3. Insider Trading.While the law concerning “insider trading” is not static, it generally prohibits: (1) trading by an insider while in possession of material, non-public information; (2) trading by non-insiders while in possession of material, non-public information, where the information was either disclosed to the non-insider in violation of an insider’s duty to keep it confidential or was misappropriated; and (3) communicating material, non-public information to others. 4. Insiders.The concept of “insider” is broad, and includes all employees of a company.In addition, any person may be a temporary insider if she/he enters into a special, confidential relationship with a company in the conduct of a company’s affairs and as a result has access to information solely for the company’s purposes.Any person associated with the Company may become a temporary insider for a company it advises or for which it performs other services.Temporary insiders may also include the following: a company’s attorneys, accountants, consultants, bank lending officers and the employees of such organizations. D. Penalties for Insider Trading The legal consequences for trading on or communicating material, non-public information are severe, both for individuals involved in such unlawful conduct and their employers.A person can be subject to some or all of the penalties below even if he/she does not personally benefit from the violation.Penalties may include: · civil injunctions · jail sentences · revocation of applicable securities-related registrations and licenses · fines for the person who committed the violation of up to three times the profit gained or loss avoided, whether or not the person actually benefited; and · fines for the employee or other controlling person of up to the greater of $1,000,000 or three times the amount of the profit gained or loss avoided. In addition, management will impose serious sanctions on any person who violates the Insider Trading Policies.These sanctions may include suspension or dismissal of the person or persons involved. 3 III.GENERAL PERSONAL TRADING POLICIES A. GENERAL PRINCIPLES The pre-clearance procedures, trading restrictions and reporting requirements in this Section III (the “Personal Trading Policies”) have been approved by the Company’s Board of Directors.Transactions by covered persons in covered accounts, as each of these terms is defined below, must be conducted in accordance with the Personal Trading Policies.In the conduct of any and all personal securities transactions, all covered persons must act in accordance with the following general principles: (a) the interests of shareholders must be placed before personal interests at all times; (b) no covered person may take inappropriate advantage of his or her position; and (c) the Personal Trading Policies shall be followed in such a manner as to avoid any actual or potential conflict of interest or any abuse of a covered person’s position of trust and responsibility. B. DEFINITIONS 1.COVERED PERSONS All officers, interested directors and employees (if any) of the Company, and any other person who, as part of his regular functions or duties for the Company, has access to nonpublic information regarding purchase or sale of securities by the Company, is involved in making securities recommendations for the Company, or has access to such recommendations that are nonpublic, are “covered persons” under the Personal Trading Policies. 2.COVERED ACCOUNTS A “covered account” under the Personal Trading Policies is any account in which a covered person: (a)has a direct or indirect interest, including an account of a spouse, a minor child, a relative or a friend; or (b)has direct or indirect control over purchase or sale of securities. 3.ADDITIONAL DEFINITIONS Additional definitions of terms used in the Personal Trading Policies are set forth in Exhibit A. C.
